Citation Nr: 0800199	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-35 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from June 1967 to April 1969.  His military 
occupational specialty was rifleman.  

The veteran's appeal as to the issue listed above arose from 
a July 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007, the veteran was afforded a hearing before Mary 
Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has a right shoulder condition 
due to his service.  Specifically, he asserts that he has a 
right shoulder condition due to firing of various weapons, 
and during his hearing, he appeared to assert that he has 
related shell fragment wounds.  In this regard, service 
connection is not currently in effect for shrapnel wounds to 
the right shoulder.  Service connection is in effect, in 
part, for shell fragment wound scars of the left wrist, left 
and right forearm, forehead, left and right knee, and left 
and right leg.   

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-
6258 (2000).  In this regard, the veteran is shown to have 
received two Purple Hearts and a Bronze Star with Combat 
"V."  Therefore, participation in combat is established and 
the veteran is entitled to the presumptions at 38 U.S.C.A. § 
1154(b).  

During his hearing, the veteran asserted that he received 
treatment for right shoulder symptoms at a VA facility in 
Dallas, Texas, in 1969.  These treatment reports are not 
currently associated with the claims file, and it does not 
appear that an attempt has been made to obtain them.  
Additionally, the veteran testified that he first began 
treatment with the VA facility at Bay Pines in 1978; only 
records from 2000 are associated with the claims file.  On 
remand, an attempt should be made to obtain these VA records.  
See 38 U.S.C. § 5103A (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995).

Reports from private physicians, dated in 2005 and 2007, 
indicate that the veteran has a right shoulder condition that 
is, or may be, related to his firing of weapons during 
service.  See reports from Dr. A.L.V., M.D., and R.L.R., M.D.

In May 2005, the veteran was afforded a VA examination.  The 
examiner stated that any opinion as to the etiology of the 
veteran's right shoulder disorder would be speculative.  

In June 2005, the RO noted that the VA examiner's report had 
not been based on a review of the veteran's C-file.  The RO 
requested that the VA physician review the veteran's C-file, 
and to, "Please opine as to whether the veteran's current 
right shoulder disorder is as likely as not, or not likely, 
related to his combat history with shoulder fired weapons."  

In an addendum, dated in June 2005, the VA examiner stated 
that the veteran's C-file had been reviewed, and that, "The 
veteran did fire weapons in the service and it certainly is 
possible that it caused him some shoulder damage as Dr. V 
said in his note on 1/2005.  However, in the absence of any 
treatment for any condition in the service or for several 
years after the service, it would be speculation to relate 
his condition to his service as aging could well have been 
the primary cause or some accident or use of the shoulder 
after the service.  There is no evidence in the literature to 
support this claim that I am aware of."

The United States Court of Appeals for Veterans Claims has 
held that where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman v.
Brown, 5 Vet. App. 237, 241 (1993);  (citing Sklar v. Brown, 
5 Vet. App. 140, 145-46 (1993); see also Obert v. Brown, 5 
Vet. App. at 30, 33 (1993)  (a medical opinion expressed in 
terms of "may," also implies "may or may not" and  is too 
speculative to establish a plausible claim).  In this case, 
the June 2005 addendum is not sufficiently responsive to the 
RO's request, and this opinion is inadequate for rating 
purposes.  On remand, after all relevant records have been 
obtained, another opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records of 
treatment of the veteran from the VA 
Medical Center in Dallas, Texas beginning 
1969 and from the VA Medical Center at 
Bay Pines beginning 1978 to 1999.  

2.  Then after the additional evidence 
above has been obtained, the claims 
folder and a copy of this REMAND should 
be reviewed by an appropriate specialist.  
The physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the veteran's 
right shoulder disorder had its onset 
during active service or is related to 
any in-service disease or injury, i.e., 
firing a rifle, or shrapnel wounds.  

The physician must provide a 
comprehensive report including a complete 
rationale for all opinions and 
conclusions reached.

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case (SSOC).  The appellant should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



